Case 2:20-cv-11094-MAG-EAS ECF No. 30 filed 06/04/20         PageID.661   Page 1 of 6




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 CHARLES RUSSELL;
 CHRISTOPHER HUBBARD;
 HARRY WHITE; CARL
 SMELLEY; SHANE CARLINE;                       Case No. 2:20-cv-11094
 and COURTNEY WHITE,                           Hon. Mark A. Goldsmith
 individually and on behalf of all
 others similarly situated,

       Plaintiffs,

            v.

WAYNE COUNTY, MICHIGAN;
BENNY NAPOLEON, in his official
capacity as Sheriff of Oakland County;
DANIEL PFANNES, in his official
capacity as the Undersheriff for the
Wayne County Sheriff’s
Office; ROBERT DUNLAP, in his
official capacity as Chief of Jails and
Court Operations; JAMES E. DAVIS,
in his official capacity as Deputy Chief
of Jail Operations,

       Defendants.

            PLAINTIFFS’ MOTION FOR STAY PROCEEDINGS

       Defendants.
      Plaintiffs respectfully request this Court stay proceedings in this action

pending the resolution of a motion filed in Wayne County Jail Inmates, et al. v.

William Lucas, et al., Case No. 71 173 217 CZ, or upon motion of either Party in

this matter. Pursuant to Local Rule 7.1(a), Plaintiffs have conferred with Defendants

                                           1
Case 2:20-cv-11094-MAG-EAS ECF No. 30 filed 06/04/20          PageID.662    Page 2 of 6




prior to filing this Motion, which Defendants indicate they                    oppose.

      Plaintiffs filed this action in this Court on May 4, 2020. Heeding the

suggestion of this Court, the parties subsequently engaged in discussions as to

whether Plaintiffs could seek relief in state court, where Defendant Wayne County

is a party to a consent decree that monitors the quality of conditions at the Wayne

County Jail (“the Jail”). On May 27, 2020, at the request of the parties, the Circuit

Court for Wayne County entered a joint stipulated order to reopen the case

underlying the state consent decree, Wayne County Inmates, et al. v. Lucas, et al.

On May 28, 2020, Plaintiffs filed an Emergency Motion for Temporary Restraining

Order in the Lucas action. Defendants’ response to Plaintiffs’ Emergency Motion is

due on June 5, 2020; a hearing on the Emergency Motion has not yet been scheduled.

      Plaintiffs accordingly seek a stay of this action. The Sixth Circuit has found

a stay to be appropriate in similar circumstances. For instance, it has held that a stay

is appropriate where concurrent state and federal actions are parallel, meaning that

“the parties are substantially similar” and the claims in each case “are predicated on

the same material allegations as to the same material facts.” Romine v. Compuserve

Corp., 160 F.3d 337, 340 (6th Cir. 1998). In circumstances like these, “issuing a

stay has been the general practice.” Bates v. Van Buren Tp., 122 Fed. App’x 803,

808, 2004 WL 2792483 at *5 (6th Cir. 2004) (citing Romine, 160 F.3d at 338) (citing

Holmes Financial Associates, Inc. v. Resolution Trust Corp., 33 F.3d 561, 562 (6th


                                           2
Case 2:20-cv-11094-MAG-EAS ECF No. 30 filed 06/04/20          PageID.663    Page 3 of 6




Cir.1994)).

       This Court need not stray from that general practice, as a stay is warranted

here. Plaintiffs in the Lucas actions are an already-certified class of all current and

future detainees at the Jail, and Defendants in that action include Wayne County and

the Wayne County Sherriff. As Defendants have noted, the parties in Russell—a

putative class of detainees at the Jail—and Defendants—Wayne County, officials

from the Wayne County Sherriff, and jail officials—are identical to the parties in

this action. Moreover, Plaintiffs’ Emergency Motion, filed in the Lucas action, is

premised on the same material allegations made in this Court and seeks similar relief.

A stay of this action pending resolution of Plaintiffs’ claims in Lucas is thus

appropriate. See Romine, 160 F.3d at 341 (noting that the possibility of duplicative

class action litigation is a circumstance that particularly warrants a stay); see Bates,

122 Fed. App’x at 808 (citing Mahaffey v. Bechtel Assoc. Prof’l Corp., 699 F.2d

545, 546–47 (D.C.Cir.1983) (holding that a stay is required because it “effectively

conserve[s] court resources while avoiding premature rejection of the litigants’

access, as specified by statute, to a federal forum”).

                                   CONCLUSION

      For the reasons set forth, Plaintiffs request that this Honorable Court stay this

case pending resolution of Wayne County Inmates, et al. v. Lucas, et al., or upon

motion of either Party in this matter.


                                           3
Case 2:20-cv-11094-MAG-EAS ECF No. 30 filed 06/04/20        PageID.664   Page 4 of 6




                            Respectfully submitted,

 /s/Ashley A. Carter                         /s/Martin L. Saad
 Ashley A. Carter (DC Bar No. 979793)        Martin L. Saad (DC Bar No. 462096)*
 Thomas B. Harvey (MBE #61734MO)             Sheena R. Thomas (DC Bar No.
 Miriam R. Nemeth (MI Bar No.                1020290)*
 P76789; DC Bar No. 1028529)                 Khary J. Anderson (DC Bar No.
 ADVANCEMENT PROJECT                         1671197)*
 NATIONAL OFFICE                             VENABLE LLP
 1220 L Street NW, Suite 850                 600 Massachusetts Avenue NW
 Washington, DC 20005                        Washington, DC 20001
 Tel: (202) 728-9557                         Tel: (202) 344-4000
 tharvey@advancementproject.org              MLSaad@Venable.com
 acarter@advancementproject.org              SRThomas@Venable.com
 mnemeth@advancementproject.org              KJAnderson@Venable.com

 /s/Allison L. Kriger                        /s/Christopher N. Moran
 Allison L. Kriger (MI Bar No. P76364)       Christopher N. Moran (MD Bar No.
 LARENE & KRIGER, P.L.C.                     1512160132)*
 645 Griswold Street, Suite 1717             Emily J. Wilson (MD Bar No.
 Detroit, Michigan 48226                     1801040016)*
 Tel: (313) 967-0100                         VENABLE LLP
 allison.kriger@gmail.com                    750 E. Pratt Street, Ste. 900
                                             Baltimore, MD 21202
 /s/Alec Karakatsanis                        Tel: (410) 244-7400
 Alec Karakatsanis (DC Bar No.               CNMoran@Venable.com
 999294)*                                    EJWilson@Venable.com
 A. Dami Animashaun (DC Bar No.
 1614199)*                                   /s/Desiree M. Ferguson
 CIVIL RIGHTS CORPS                          Desiree M. Ferguson (MI Bar No.
 1601 Connecticut Ave. NW, Ste. 800          P34904)
 Washington, DC 20009                        Amanda Alexander (MI Bar No.
 Tel: (202) 894-6126                         P77795)*
 alec@civilrightscorps.org                   DETROIT JUSTICE CENTER
 dami@civilrightscorps.org                   1420 Washington Blvd., Suite 301
                                             Detroit, MI 48226
                                             Tel: (313) 736 -5957
                                             dferguson@detroitjustice.org
                                             aalexander@detroitjustice.org


                                         4
Case 2:20-cv-11094-MAG-EAS ECF No. 30 filed 06/04/20         PageID.665   Page 5 of 6




                      Attorneys for Plaintiffs/Petitioners

                                        *Applications for admission forthcoming
DATED: June 4, 2020




                                       5
Case 2:20-cv-11094-MAG-EAS ECF No. 30 filed 06/04/20           PageID.666    Page 6 of 6




                        LOCAL RULE CERTIFICATION

       I, Allison L. Kriger, certify that this document complies with Local Rule
5.1(a), including: double-spaced (except for quoted materials and footnotes); at least
one-inch margins on the top, sides, and bottom; consecutive page numbering; and
type size of all text and footnotes that is no smaller than 10-1/2 characters per inch
(for non-proportional fonts) or 14 point (for proportional fonts). I also certify that it
is the appropriate length. Local Rule 7.1(d)(3).

                                               /s/ Allison L. Kriger____
                                               ALLISON L. KRIGER




                                           6
